NO. 07-02-0487-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



DECEMBER 13, 2002



______________________________





IN THE INTEREST OF RAFAEL FRANCISCO EGUIA



_________________________________



FROM THE COUNTY COURT OF FLOYD COUNTY;



NO. 02-28; HONORABLE WILLIAM D. HARDIN , JUDGE



_______________________________



Before REAVIS and JOHNSON, JJ., and BOYD, SJ.
(footnote: 1)
	On November 15, 2002, appellant Rafael Francisco Equia gave notice of appeal from an adverse judgment in the above case.  On November 22, 2002, the clerk of this court notified appellant that the requisite filing fee in this matter had not been paid and we would take no further action in the appeal until the fee was paid.  He was also warned that the failure to pay the filing fee may result in a dismissal.  Tex R. App. P. 42.3(c).  Additionally, we notified appellant that he had not filed a docketing statement pursuant to Texas Rule of Appellate Procedure 32.1 and such a statement must be filed within ten days from the date of the notice.

No filing fee has ever been paid, nor has a docketing statement ever been filed.  However, on December 9, 2002, we received a motion by appellant stating he no longer wished to pursue the appeal and requesting that it be dismissed.  He also certified that he had notified opposing counsel of his intent to dismiss the appeal and was told the motion to dismiss would not be opposed.

Accordingly, this appeal must be, and is hereby dismissed.  Having dismissed the appeal at appellant’s request, no motion for rehearing will be entertained and our mandate will issue forthwith. 



John T. Boyd

Senior Justice



Do not publish.

FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2002).